Citation Nr: 0601466	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hallux valgus of 
the right foot.

2.  Entitlement to service connection for hallux valgus of 
the left foot.

3.  Entitlement to service connection for a disability 
manifested by chronic right leg pain.  

4.  Entitlement to service connection for a disability 
manifested by chronic left leg pain.

5.  Entitlement to service connection for a disability 
manifested by chronic low back pain to include as due to 
hallux valgus.

6.  Entitlement to service connection for a disability 
manifested by chronic right hip pain to include as due to 
hallux valgus.

7.  Entitlement to service connection for a disability 
manifested by chronic left hip pain to include as due to 
hallux valgus. 

8.  Entitlement to service connection for sinusitis.  

9.  Entitlement to service connection for a digestive 
disorder.

10.  Entitlement to service connection for a respiratory 
disorder due to pneumonia.

11.  Entitlement to service connection for a heart disorder.  

12.  Entitlement to service connection for a genitourinary 
disorder, to include urinary tract infection with prostate 
problems.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 22, 1976 to 
August 4, 1983, under honorable conditions, and from August 
5, 1983 to August 8, 1985, under conditions other than 
honorable.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision.  (The 
issues listed on this and the preceding page are as certified 
on the VA Form 8.)

In January 2006, the veteran was scheduled to appear at the 
RO and testify at a video conference hearing to be conducted 
by the undersigned Veterans Law Judge sitting in Washington, 
D.C.  However, on the day of the scheduled hearing, the Board 
received a statement from the veteran, withdrawing his 
appeal. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 22, 1976 to August 4, 1983, under honorable 
conditions, and from August 5, 1983 to August 8, 1985, under 
conditions other than honorable.  

2.  On January 12, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).  In this case, on January 12, 
2006, the Board received a signed statement via facsimile 
from the veteran (i.e., the appellant), which expressed his 
desire to withdraw his appeal.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


